Citation Nr: 1223431	
Decision Date: 07/06/12    Archive Date: 07/13/12

DOCKET NO.  09-15 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a left foot disorder.

2.  Entitlement to an initial disability rating in excess of 10 percent for service-connected residuals of traumatic brain injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 2002 to April 2006.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from January and September 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the benefits sought on appeal.  The Veteran appealed that decision to BVA, and the case was referred to the Board for appellate review.

The issue of entitlement to service connection for a left foot disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The Veteran's service-connected residuals of traumatic brain injury (TBI) have been manifested by headaches and dizziness more than once per week but not by very frequent and prolonged attacks that are completely prostrating and productive of severe economic inadaptability; the same symptoms result in not more than a '1' designation for subjective symptoms and a '0' designation for all other facets of cognitive functioning under the TBI criteria.  As to the former criteria, there has been no diagnosis of multi-infarct dementia.


CONCLUSION OF LAW

The criteria for an initial disability rating of 30 percent, but not higher, for service-connected residuals of traumatic brain injury have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Codes 8100, 8045-9304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Further, in Dingess v. Nicholson, the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his/her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran's claim concerning the proper disability rating to be assigned to his service-connected residuals of TBI arises from his disagreement with the initial disability rating assigned to this condition following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice as to this claim is needed under VCAA.

Nonetheless, the RO's November 2007 letter informed the Veteran of what evidence was required to substantiate his claim for increased disability rating and of his and VA's respective duties for obtaining evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The letter advised the Veteran what information and evidence would be obtained by VA, namely, records like medical records, employment records, and records from other Federal agencies.  The letter also informed him what information and evidence must be submitted by him, namely, any additional evidence and argument concerning the claimed conditions and enough information for the RO to request records from the sources identified by the Veteran.  The November 2007 letter also provided examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his entitlement to increased compensation.  Specifically, the Veteran was informed in the letter of types of evidence that might show such a worsening, including statements from a doctor containing the physical and clinical findings; results of laboratory tests or x-rays; the dates of examinations and tests; and statements from other individuals who were able to describe from their knowledge and personal observations in what manner the disability had become worse.

In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

VA has also fulfilled its duty to assist the Veteran by obtaining identified and available evidence needed to substantiate the claim for an increased evaluation for service-connected residuals of TBI, including private and VA treatment records and by affording him VA examinations in  November 2007 and December 2009 to ascertain the current level of the Veteran's residuals of TBI.  38 C.F.R § 3.159(c)(4).  The Board finds that these VA examinations obtained are more than adequate as they provide sufficient details to determine the severity of the Veteran's service-connected disability and were based upon a physical examination of the Veteran and with consideration of the Veteran's statements.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Although the VA examination reports failed to indicate that the Veteran's claims file was reviewed at the time of the examinations, this does not constitute a prejudicial error.  Here, an increase in the disability rating is at issue and the present level of the Veteran's service-connected disability is of primary concern.  As it would not change the objective and dispositive findings made during the VA examination, review of the claims file was not required.  See Snuffer v. Gober, 10 Vet. App. 400, 403-04 (1997) (noting that VA medical examiners are not required to perform a complete review of the entire claims file in every instance, if it would not change the objective and dispositive findings made during the examination).

Finally, as there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486. 

Additionally, VA has also assisted the Veteran and his representative throughout the course of this appeal by providing them with a statement of the case (SOC), which informed them of the laws and regulations relevant to his claim.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.

Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the later is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In this case, the Veteran's service-connected residuals of TBI are rated under Diagnostic Codes 8045-9304 (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned, the additional code is shown after the hyphen).

A. TBI:current law in effect from October 23, 2008

TBI is rated in accordance with Diagnostic Code 8045.  The criteria pertaining to residuals of TBI under Diagnostic Code 8045 effective from October 23, 2008, are set out below:

There are three main areas of dysfunction that may result from traumatic brain injury and have profound effects on functioning: cognitive (which is common in varying degrees after traumatic brain injury), emotional/behavioral, and physical. Each of these areas of dysfunction may require evaluation.

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain. Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Cognitive impairment is evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of Traumatic Brain Injury Not Otherwise Classified."

Subjective symptoms may be the only residual of traumatic brain injury or may be associated with cognitive impairment or other areas of dysfunction.  Subjective symptoms that are residuals of traumatic brain injury are evaluated, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of Traumatic Brain Injury Not Otherwise Classified."  However, any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, may be separately evaluated even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of Traumatic Brain Injury Not Otherwise Classified" table.

Emotional/behavioral dysfunction is evaluated under § 4.130 (Schedule of ratings--mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, emotional/behavioral symptoms are evaluated under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of Traumatic Brain Injury Not Otherwise Classified."

Physical (including neurological) dysfunction based on the following list, is to be evaluated under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.

The preceding list of types of physical dysfunction does not encompass all possible residuals of traumatic brain injury.  Residuals not listed here that are reported on an examination are evaluated under the most appropriate diagnostic code.  Each condition is to be evaluated separately, as long as the same signs and symptoms are not used to support more than one evaluation, and are to be combined under § 4.25 for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of Traumatic Brain Injury Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.

With regard to the evaluation of cognitive impairment and subjective symptoms, Diagnostic Code 8045 provides for the following:

The table titled "Evaluation of Cognitive Impairment and Other Residuals of Traumatic Brain Injury Not Otherwise Classified" contains 10 important facets of traumatic brain injury related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total."  However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  A 100-percent disability rating is to be assigned if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," the overall disability rating is to be assigned based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, a 70 percent disability rating is assigned if 3 is the highest level of evaluation for any facet.

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation Of Cognitive Impairment And Other Residuals Of Traumatic Brain Injury Not Otherwise Classified" with manifestations of a combined mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, more than one evaluation is not to be assigned based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions is to be assigned.  However, if the manifestations are clearly separable, a separate evaluation for each condition will be assigned.

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.

Note (4): The terms "mild," "moderate," and "severe" traumatic brain injury, which may appear in medical records, refer to a classification of traumatic brain injury made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under Diagnostic Code 8045.

Note (5): A Veteran whose residuals of traumatic brain injury are rated under a version of § 4.124a, Diagnostic Code 8045, in effect before October 23, 2008, may request review under Diagnostic Code 8045, irrespective of whether his or her disability has worsened since the last review.  VA will review that Veteran's disability rating to determine whether the Veteran may be entitled to a higher disability rating under Diagnostic Code 8045.  A request for review pursuant to this note will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review; however, in no case will the award be effective before October 23, 2008.  For the purposes of determining the effective date of an increased rating awarded as a result of such review, VA will apply 38 C.F.R. § 3.114, if applicable.

The rating schedule for evaluating cognitive impairment and other residues of traumatic brain injury not otherwise classified provide that facets of cognitive impairment and other residuals of traumatic brain injury not otherwise classified provide numerical designations based on certain proscribed levels of impairment. These evaluations are set forth as follows:

Impairment of memory, attention, concentration, executive functions are assigned numerical designations as follows:

0...No complaints of impairment of memory, attention, concentration, or executive functions.

1...A complaint of mild loss of memory (such as having difficulty following a conversation, recalling recent conversations, remembering names of new acquaintances, or finding words, or often misplacing items), attention, concentration, or executive functions, but without objective evidence on testing.

2...Objective evidence on testing of mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment.

3...Objective evidence on testing of moderate impairment of memory, attention, concentration, or executive functions resulting in moderate functional impairment.

Total...Objective evidence on testing of severe impairment of memory, attention, concentration, or executive functions resulting in severe functional impairment.

Impairment of judgment is assigned numerical designations as follows:

0...Normal.

1...Mildly impaired judgment.  For complex or unfamiliar decisions, occasionally unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision.

2...Moderately impaired judgment.  For complex or unfamiliar decisions, usually unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision, although has little difficulty with simple decisions.

3...Moderately severely impaired judgment.  For even routine and familiar decisions, occasionally unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision.

Total...Severely impaired judgment.  For even routine and familiar decisions, usually unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision.  For example, unable to determine appropriate clothing for current weather conditions or judge when to avoid dangerous situations or activities.

Impairment of social interaction is assigned numerical designations as follows:

0...Social interaction is routinely appropriate.

1...Social interaction is occasionally inappropriate.

2...Social interaction is frequently inappropriate.

3... Social interaction is inappropriate most or all of the time.

Impairment of orientation is assigned numerical designations as follows:

0...Always oriented to person, time, place, and situation.

1... Occasionally disoriented to one of the four aspects (person, time, place, situation) of orientation.

2...Occasionally disoriented to two of the four aspects (person, time, place, situation) of orientation or often disoriented to one aspect of orientation.

3...Often disoriented to two or more of the four aspects (person, time, place, situation) of orientation.

Total...Consistently disoriented to two or more of the four aspects (person, time, place, situation) of orientation.

Impairment of motor activity (with intact motor and sensory system) is assigned numerical designations as follows:

0...Motor activity normal.

1...Motor activity normal most of the time, but mildly slowed at times due to apraxia (inability to perform previously learned motor activities, despite normal motor function).

2...Motor activity mildly decreased or with moderate slowing due to apraxia.

3...Motor activity moderately decreased due to apraxia.

Total...Motor activity severely decreased due to apraxia.

Impairment of visual spatial orientation is assigned numerical designations as follows:

1...Mildly impaired.  Occasionally gets lost in unfamiliar surroundings, has difficulty reading maps or following directions.  Is able to use assistive devices such as GPS (global positioning system).

2...Moderately impaired.  Usually gets lost in unfamiliar surroundings, has difficulty reading maps, following directions, and judging distance.  Has difficulty using assistive devices such as GPS.

3...Moderately severely impaired.  Gets lost even in familiar surroundings, unable to use assistive devices such as GPS.

Total...Severely impaired.  May be unable to touch or name own body parts when asked by the examiner, identify the relative position in space of two different objects, or find the way from one room to another in a familiar environment.

Subjective symptoms are assigned numerical designations as follows:

0...Subjective symptoms that do not interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples are: mild or occasional headaches, mild anxiety.

1...Three or more subjective symptoms that mildly interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples of findings that might be seen at this level of impairment are: intermittent dizziness, daily mild to moderate headaches, tinnitus, frequent insomnia, hypersensitivity to sound, hypersensitivity to light.

2...Three or more subjective symptoms that moderately interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples of findings that might be seen at this level of impairment are: marked fatigability, blurred or double vision, headaches requiring rest periods during most days.

Neurobehavioral effects are assigned numerical designations as follows:

0...One or more neurobehavioral effects that do not interfere with workplace interaction or social interaction.  Examples of neurobehavioral effects are: Irritability, impulsivity, unpredictability, lack of motivation, verbal aggression, physical aggression, belligerence, apathy, lack of empathy, moodiness, lack of cooperation, inflexibility, and impaired awareness of disability.  Any of these effects may range from slight to severe, although verbal and physical aggression are likely to have a more serious impact on workplace interaction and social interaction than some of the other effects.

1...One or more neurobehavioral effects that occasionally interfere with workplace interaction, social interaction, or both but do not preclude them.

2...One or more neurobehavioral effects that frequently interfere with workplace interaction, social interaction, or both but do not preclude them.

3...One or more neurobehavioral effects that interfere with or preclude workplace interaction, social interaction, or both on most days or that occasionally require supervision for safety of self or others.

Impairment of communication is assigned numerical designations as follows:

0...Able to communicate by spoken and written language (expressive communication), and to comprehend spoken and written language.

1...Comprehension or expression, or both, of either spoken language or written language is only occasionally impaired.  Can communicate complex ideas.

2...Inability to communicate either by spoken language, written language, or both, more than occasionally but less than half of the time, or to comprehend spoken language, written language, or both, more than occasionally but less than half of the time. Can generally communicate complex ideas.

3...Inability to communicate either by spoken language, written language, or both, at least half of the time but not all of the time, or to comprehend spoken language, written language, or both, at least half of the time but not all of the time.  May rely on gestures or other alternative modes of communication.  Able to communicate basic needs.

Total...Complete inability to communicate either by spoken language, written language, or both, or to comprehend spoken language, written language, or both.  Unable to communicate basic needs.

Impairment of consciousness is assigned numerical designations as follows:

Total...Persistently altered state of consciousness, such as vegetative state, minimally responsive state, coma. 

38 C.F.R. § 4.124a (effective October 23, 2008).

B. TBI:effective prior to October 23, 2008

The schedular criteria by which traumatic brain injuries are rated were changed during the pendency of the Veteran's appeal.  See 73 Fed. Reg. 54,693 (Sept. 23, 2008).  These changes were made effective from October 23, 2008, and for claims filed on and after that date.

Where a law or regulation (particularly pertaining to the rating schedule) changes after a claim has been filed, but before the administrative and/or appeal process has been concluded, both the old and new versions must be considered.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (Apr. 10, 2000); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  The effective date rule established by 38 U.S.C.A. § 5110(g) (West 2002), however, prohibits the application of any liberalizing rule to a claim prior to the effective date of such law or regulation.  Where the rating criteria is amended during the course of the appeal, the Board considers both the former and the current schedular criteria because, should an increased rating be warranted under the revised criteria, that award may not be made effective before the effective date of the change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991) (holding that, where a law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version most favorable to appellant should and will apply unless Congress provides otherwise or permits the Secretary to do otherwise).

Traumatic brain disease was previously rated under Diagnostic 8045, which provides that purely subjective complaints such as headache, dizziness, insomnia, etc., recognized as symptomatic of brain trauma, will be rated 10 percent and no more under Diagnostic Code 9304.  This 10 percent rating will not be combined with any other rating for a disability due to brain trauma.  Ratings in excess of 10 percent for brain disease due to trauma under diagnostic code 9304 are not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (prior to October 23, 2008).

Claimants whose residuals of traumatic brain injury were rated by VA under a prior provision of 38 C.F.R. § 4.124a, Diagnostic Code 8045 will be permitted to request review under the new criteria, irrespective of whether his or her disability has worsened since the last review or whether VA receives any additional evidence.


C. Headaches

The rating criteria for Diagnostic Code 8100 in relevant part are as follows.  A rating of 10 percent is warranted for characteristic prostrating attacks averaging one in 2 months over the last several months, and a rating of 30 percent is warranted for characteristic prostrating attacks occurring on an average once a month over the last several months.  The maximum rating of 50 percent is warranted for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

The rating criteria do not define "prostrating," nor has the Court.  See Fenderson v. West, 12 Vet. App. 119 (1999), in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.  By way of reference, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."

Analysis

In a September 2007 VA TBI evaluation consultation report, the Veteran reported dizziness, loss of balance when standing up fast, clumsiness/poor coordination, headaches, visual disturbances, light sensitivity ("I like the dark"), nausea, hearing difficulty, noise sensitivity, and numbness or tingling on the body.  He stated that if he did not take medications, he would get headaches three times per week.  On cognitive indices, the Veteran reported symptoms of poor concentration, forgetfulness, difficulty making decisions, difficulty getting organized or finishing things, and slowed thinking.  It was noted that the Veteran met the criteria for a TBI.

The Veteran underwent a VA brain examination in November 2007.  The Veteran gave a history of being in very close proximity of multiple cannon and improvised explosive device (IED) explosions.  Currently, he reported occasional headaches, dizziness and vertigo.  He also reported weakness on the right side, sleep disturbance, decreased attention span, difficulty concentrating, difficulty understanding directions, and decreased sense of smell.  On physical examination, motor and sensory function tests were within normal limits and cranial nerves II through XII were intact.  As to cognitive impairment, the examiner noted that a mini mental status examination was conducted and the Veteran scored very high: his recall and memory were excellent.  It was also noted that computed tomography (CT) of the head, performed in December 2007, was unremarkable.  The diagnosis was mild traumatic brain injury.  The examiner stated "I feel that the degree of the diagnosis of mild traumatic brain injury is such that he is able to retain mental competency.  I feel that he can handle his own money."

An August 2008 VA treatment report noted the Veteran's complaint of difficulties with ongoing anger and rage.  He also reported increasing difficulties with headaches which was constant.  He stated that they began in the front of his head and seemed to travel to the occipital region.  He had taken Ibuprofen 800 mg for the headaches, which did not help at all.  He reported that he was seen in emergency on the previous day and was given Percocet for his headaches, which seemed to reduce them a great deal.

In an August 2008 VA mental health note, the Veteran reported that he continued to have difficulties with headaches and that he felt that they really were connected to his anger outbursts.  He related that Hydrocodone did not seem to help very much.

A September 2008 VA neurology report noted the Veteran's chief complaint of headaches associated with rage.  He reported that he had headaches ever since he returned from his duty in Iraq in 2006.  He described the headaches as sharp pain localized to bitemporal regions, lasting all day, 8 out of 10 in intensity.  He became sensitive to light and noise during the headaches.  He stated that the slightest annoyance that happened during that time triggered a rage attack and he would go out of control-yelling, hitting or hurting people.  He reported that the headaches occurred daily and that since the previous month, he was started on medication for headaches, which provided some relief and reduced frequency of his rage attacks.  The Veteran also reported memory impairment, concentration and comprehension problems, as well as imbalance.  He stated that he could not follow directions or understand written information.  The impression was daily headaches, migraine type.  The VA neurologist noted that the Veteran's baseline behavioral disturbance became obvious when he had a severe headache.

The Veteran underwent another VA TBI examination in December 2009.  The Veteran reported headaches described as throbbing in nature.  He stated that when headaches occurred, he had to stay in bed and was unable to do anything.  He experienced headaches on the average of once per day and they lasted for 25 minutes.  He reported no numbness, tingling or burning sensensations, weakness or paralysis.  The examiner noted that the Veteran did not experience vision problems, hearing problems or tinnitus, taste or smell problems, sensitivity to light, sensitivity to sound, heat intolerance, abnormal sweating, irritability, malaise, restlessness, or pain.  The Veteran reported dizziness occurring 3 times per day but no vertigo.  It was noted that the Veteran did not report other symptoms associated with the TBI.  He had not received any treatment and reported that he did not experience any overall functional impairment from this condition.  On neurological examination, the Veteran's cranial nerves I through XII were normal and his coordination was normal.  He spoke normally and the autonomic nervous system was within normal limits.  The diagnosis was TBI, which was active at the time of the examination.  The examiner noted that the subjective factor was headaches and the objective factor was history.  The examiner further noted that the Veteran's head injury could be classified as a "focal injury," and the diagnosis was tension headaches, with no findings of smell or taste problems.  The examiner found that the effect of the condition on the Veteran's usual occupation was that he had to avoid strenuous activities.

In a January 2010 VA emergency department note, the Veteran reported occasional dizziness but denied headaches.  However, in the same month, the Veteran reported chronic headaches on his primary care visit.

In a January 2010 VA TBI follow-up note, the Veteran stated that he was having problems with his memory, sleeping and concentration.  He also reported anxiety and suicidal ideation and stated that he could not keep a job.  He had had two jobs and was fired from both jobs, and he did not know why.

On review of the evidence above, the Board finds the Veteran's symptoms more closely approximate the criteria for 30 percent rating under Diagnostic Code 8100.  He clearly had one or more migraine attacks per month, so 30 percent rating is appropriate.  However, the criteria for the higher 50 percent rating are much higher: very frequent and completely prostrating and prolonged attacks productive of severe economic inadaptability.  The provisions of Diagnostic Code 8100 are conjunctive, not disjunctive.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (holding that the use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision had to be met); compare Johnson v. Brown, 7 Vet. App. 95 (1994) (holding that only one disjunctive "or" requirement had to be met in order for an increased rating to be assigned).  Accordingly, all the conditions listed in Diagnostic Code 8100 must be met.

In this case, the Veteran reportedly had at worst daily tension or migraine type headaches of varying severity.  During the headaches, the Veteran stated that he became sensitive to light and sound and that the slightest annoyance would trigger a rage attack.  On the December 2009 VA examination report, the Veteran reported that he had to stay in bed and was unable to do anything during episodes of headache.  However, according to the Veteran's own accounts to the December 2009 VA examiner, his headaches lasted for about 25 minutes.  Based on the foregoing evidence, although the frequency of the headaches could be classified as "very frequent," the nature of the headaches does not appear to be "completely prostrating and prolonged attacks."  Rather, they seem to be more appropriately characterized as "characteristic prostrating attacks."  Furthermore, there is no indication in the record that the Veteran's headaches ever resulted in severe economic inadaptability during the period on appeal.  Although the record reflects that the Veteran had been unemployed since 2007, the record does not show, and the Veteran does not contend, that his inability to maintain employment was due to his headaches.  In this regard, the November 2007 VA examiner found that the degree of the currently diagnosed mild TBI was such that the Veteran was able to retain mental competency and handle his own money.  Notably, on the December 2009 VA examination report, the Veteran stated that he did not experience any overall functional impairment from his TBI, which was found to be primarily consisting of tension headaches.  Further, the examiner noted that the effect of the condition on the Veteran's usual occupation was only that he had to avoid strenuous activities.  Accordingly, the Board finds the disability on appeal does not approach the criteria for the 50 percent rating.

The Board has considered whether the Veteran could be afforded a higher rating if his disability were to be rated under Diagnostic Code 8045 for TBI for his headaches.  However, it finds that application of that diagnostic code does not afford him a rating in excess of 30 percent.  Under the table for rating TBI residuals found at Diagnostic Code 8045, the headaches do not produce cognitive impairment, or emotional/behavioral or physical (including neurological) dysfunction.  The descriptions of these categories do not include headaches.  Although the Board acknowledges that the Veteran has reported some symptoms of cognitive impairment, to include decreased memory, attention and concentration, or executive functions, judgment or social interaction, these symptoms are already contemplated in the disability rating of his service-connected posttraumatic stress disorder (PTSD), which is currently evaluated as 100 percent disabling.  In this regard, the Board notes that it is possible for a veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); see also 38 C.F.R. § 4.14 (2006) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).  Additionally, although on a few occasions, the Veteran reported poor coordination, visual disturbances, numbness or tingling on the body, and decreased sense of smell, clinical findings at both the November 2007 and December 2009 VA examinations show that his motor and sensory function examinations were normal and cranial nerves II through XII were intact.

In the subjective symptoms category, the Veteran would score a '1' for three or more subjective symptoms that mildly interfere with work, daily living, family or close relationships based on daily to mild moderate headaches and hypersensitivity to light.  This equates to a 10 percent rating.  A '2', which would allow for a 40 percent rating, requires three or more subjective symptoms that moderately interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples of findings that might be seen at this level of impairment are: marked fatigability, blurred or double vision, headaches requiring rest periods during most days.  This degree of subjective impairment is not shown in the record.  Diagnostic Code 8100 is the appropriate means of evaluation for the Veteran's headaches due to TBI because Diagnostic Code 8045 states that any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, may be separately evaluated even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of Traumatic Brain Injury Not Otherwise Classified" table.  The choice of Diagnostic Code 8100 is clear as it provides the higher rating under the present circumstances.  Additionally, the Board cannot assign a 10 percent rating under Diagnostic Code 8045 and a 30 percent rating under Diagnostic Code 8100 because Diagnostic Code 8045 provides that more than one evaluation is not to be assigned based on the same manifestations.

Finally, considering the criteria for Diagnostic Code 8045 prior to October 23, 2008, purely subjective complaints would be rated at 10 percent under Diagnostic Code 9304 (dementia due to head trauma) and no more and would not be combined with any other rating for disability due to brain trauma.  Ratings in excess of 10 percent for brain disease due to trauma under Diagnostic Code 9304 are not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  The record does not show such a diagnosis.  Thus, a higher rating is not warranted based on the former criteria for the period prior to October 23, 2008.

Staged ratings have been considered.  While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected residuals of TBI, the evidence shows no distinct periods of time during the period of this appeal, during which the Veteran's residuals of TBI varied to such an extent that a disability rating greater than 30 percent would be warranted.  Thus, staged ratings are not in order.  See Fenderson, 12 Vet. App. at 126.

The above determinations are based upon application of the pertinent provisions of VA's rating schedule.  The Board finds that the record does not reflect that the Veteran's disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

In this case, the Veteran has not contended that his service-connected residuals of TBI have caused frequent periods of hospitalization or marked interference with employment.  Additionally, and of greater import, the Board finds that the rating criteria to evaluate the migraine reasonably describe the claimant's disability level and symptomatology.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

In conclusion, the Board finds that Veteran's level of disability more closely approximates the criteria for a 30 percent disability rating, but no higher.  Therefore, the Veteran's claim for an initial disability rating of 30 percent, but no higher, for residuals of TBI is warranted.  38 C.F.R. § 4.124a, Diagnostic Codes 8100, 8045-9304.


ORDER

An initial disability rating of 30 percent, but no higher, for service-connected residuals of traumatic brain injury is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

The Veteran was afforded a VA feet examination in November 2007 in conjunction with his claim of entitlement to service connection for a left foot disorder.  However, the Board finds that the November 2007 VA examination is not adequate for the following reasons.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The clinical findings on the November 2007 VA examination report show no left foot symptoms.  The Veteran denied any left foot symptoms and the physical examination revealed no objective evidence of any left foot symptoms.  X-ray of the left foot also revealed no abnormalities.  However, the examiner noted a diagnosis of "fx [(fracture)] of left great toe."  The examiner further noted that the problem associated with the diagnosis was "documentation of residuals of injury."  However, the medical evidence of record, including the Veteran's service treatment records, contains no documentation of any left foot injury or residuals thereof.  As the VA examination report presents conflicting information, the Board finds that a remand is required to seek clarification.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (noting that when the medical evidence of record is insufficient in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion or ordering a medical examination).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked to identify or submit any new evidence not already of record that addresses his claimed condition.

2.  Schedule the Veteran for a VA examination to ascertain the existence and etiology of any current left foot disorder.  The claims file and all records on Virtual VA, as well as this REMAND, must be made available to the examiner in conjunction with the examination, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records, if any, that are reviewed.  Based on the review of the evidence of record, the examiner should first render a diagnosis for any current left foot disorder found.  The examiner should then opine as to whether it is at least as likely as not that any current left foot disorder found had its onset in service or otherwise is casually or etiologically related to a disease or injury incurred in active service.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After the above development has been completed, the RO should readjudicate the issue of entitlement to service connection for a left foot disorder.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


